Title: To George Washington from Elias Dayton, 15 March 1782
From: Dayton, Elias
To: Washington, George


                        
                            Sir,
                            Huts near Morris Town March 15th 1782
                        
                        Altho’ the officers of the Jersey line are in want of every species of cloathing, and altho the Pay master
                            generals notes would be a considerable relief, yet they are induced from motives of prudence & policy unanimously
                            to decline accepting them. Necessitous as our circumstances are, we conceive it far more eligible to make this sacrifice
                            than to hazzard the affects which our receiving the notes might make upon the minds of the men, and the disagreeable
                            consequences, we are apprehensive would follow.
                        The soldiers, since the first of last January, have been expecting their pay with the most earnest solicitude,
                            which by some means or other, they conceived they were about to receive regularly from that period; and their
                            disappointment from time to time, without a prospect of relief, hath produced such uneasiness as has given pain &
                            apprehension to every officer. We cannot but immagine that our being in more necessitous circumstances than they, and
                            patiently enduring the same fate, as to pay, has hitherto prevented, & will be a principal check to those fatal
                            disorders we have for some time past been alarmed with.
                        Notwithstanding these notes (as we suppose) were issued for the purpose of placing the officers on a footing
                            with the soldiers in point of cloathing, yet we are sensible they will not be considered in that light; for many of the
                            men have been heard to account for the goods we received at York town in that way. Should they view them in the light of
                            pay, they will at once conclude, that they were intended to stop the mouths of the officers and prevent their
                            rimonstrances upon that subject. We conceive, moreover, the measure will have a tendency to withdraw the confidence of the
                            soldiers from their officers, and to prevent their looking up to them, as the means of redress, which otherwise perhaps
                            they would do, when their interests & sufferings were the same. We forbear entering into a more particular detail
                            of our situation; but we would beg leave to suggest to your Excellency, the policy of supplying the soldiers with some pay
                            (be the portion ever so small) of which the officers will very chearfully accept their proportion.
                        We request your Excellency to be assured that they are the genuine reasons for our not receiving the notes.
                            Considering the state of our finances, we have not a single objection against them as pay. To some of us they would be
                            equal to the cash; and to all they would be a considerable relief. We are, with the sincerest respect and esteem Your
                            Excellency’s most obedient and very humble servants
                        
                            Signed in behalf, and at the request
                            of the officers of the Jersey line
                            Elias Dayton Comdt
                        
                    